Exhibit 10.13

FOURTH AMENDMENT TO LOAN AGREEMENT AND FIRST AMENDMENT TO

REVOLVING CREDIT LOAN NOTE

THIS FOURTH AMENDMENT TO LOAN AGREEMENT AND FIRST AMENDMENT TO REVOLVING CREDIT
LOAN NOTE (this “Amendment”) is executed as of the 30 day of September, 2010 and
made effective as of December 31, 2009 (the “Effective Date”), by and between
FIFTH THIRD BANK, an Ohio banking corporation, successor by merger with FIFTH
THIRD BANK, a Michigan banking corporation (“Lender”), having an address at 8000
Maryland Avenue, Suite 1400, St. Louis, Missouri 63105, and REG DANVILLE, LLC, a
Delaware limited liability company, formerly known as BLACKHAWK BIOFUELS, LLC
(“Borrower”), with its office at 416 S. Bell Ave., Ames, Iowa 50010.

Recitals

The following recitals are a material part of this Amendment:

A. Lender and Borrower are parties to that certain Loan Agreement dated as of
May 9, 2008, as amended by that certain First Amendment to Loan Agreement dated
December 23, 2008, as further amended by that certain Second Amendment to Loan
Agreement dated November 25, 2009, and as further amended by that certain Third
Amendment to Loan Agreement dated February 26, 2010 (as further amended,
modified and/or restated from time to time, the “Loan Agreement”). Capitalized
terms used herein and not otherwise defined shall have the meanings given them
in the Loan Agreement.

B. Lender has provided Loans to Borrower in the aggregate maximum principal
amount of $29,650,000.00 pursuant to the Loan Agreement, which Loans are
evidenced by (i) that certain Construction/Term Loan Note dated May 9, 2008 in
the amount of $24,650,000.00 executed by Borrower in favor of Lender and
(ii) that certain Revolving Credit Loan Note dated May 9, 2008 in the amount of
$5,000,000.00 executed by Borrower in favor of Lender (“Line of Credit Note”).

C. Lender and Borrower hereby agree that the Loan Agreement and Revolving Credit
Note are hereby amended under the terms and conditions contained herein.

Contractual Provisions

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Amendments to Loan Agreement.

(a) From and after the Effective Date, the Revolving Credit Loan shall no longer
be deemed a revolving line of credit, and amounts repaid under the Revolving
Credit Loan may not be reborrowed. Notwithstanding anything in the Loan
Agreement to the contrary, Borrower shall no longer have the right to request
advances under the



--------------------------------------------------------------------------------

Revolving Credit Loan, and Lender shall be under no further obligation to make
advances under the Revolving Credit Loan. The aggregate outstanding principal
balance of the Revolving Credit Loan shall be repaid in accordance with the
terms of the Loan Agreement, as amended hereby.

(b) Section 1.1 of the Loan Agreement is hereby amended as follows:

(i) The definition of “Change of Control” is hereby added in its entirety as
follows:

“Change of Control shall mean the occurrence of any of the following: (i) a sale
of all or substantially all of the assets of Borrower; (ii) a merger or
consolidation involving Borrower, excluding a merger or consolidation after
which 50% or more of the outstanding voting equity interests of Borrower
continue to be held by the same holders that held 50% of more of the outstanding
voting equity interests of Borrower immediately before such merger or
consolidation; or (iii) any issuance and/or acquisition of voting equity
interests of Borrower that results in a person or entity holding 50% or more of
the outstanding voting equity interests of Borrower, excluding any underwriter
in any firmly underwritten offering and excluding any persons or entities that
collectively held 50% of more of the outstanding voting equity interests of
Borrower immediately before such issuance or acquisition.”

(ii) The definition of “Operation Documents” is hereby deleted in its entirety
and replaced with the following:

“Operation Documents shall mean, collectively, the Management and Operational
Services Agreement and the Services Agreement.”

(iii) The definition of “Revolving Credit Loan Termination Date” is hereby
deleted in its entirety and replaced with the following:

“Revolving Credit Loan Termination Date shall mean November 30, 2010.”

(c) The following sentence is hereby added in its entirety to the end of
Section 2.2(a) of the Loan Agreement as follows:

“Notwithstanding the foregoing, after December 31, 2009 Lender shall be under no
further obligation to make any additional Revolving Credit Loans to Borrower
under this Agreement, and after such date Borrower shall not be entitled to
reborrow any amounts previously repaid pursuant to the terms of this Agreement.”

(d) Section 3.2(b) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

2



--------------------------------------------------------------------------------

“(b) Revolving Credit Loans. The principal amount and accrued interest of the
Revolving Credit Loan Note shall be due and payable on the dates and in the
manner hereinafter set forth:

(i) Borrower shall make payments of accrued interest monthly on the first
(1st) day of each calendar month for the immediately preceding month’s accrued
interest (computed through the last calendar day of the preceding month), with
the first of such payments commencing on the first (1st) day of the first month
after the first Advance under the Revolving Credit Loan,

(ii) Borrower shall make a one-time payment of principal in the amount of
$40,000 on or before September 30, 2010, and then Borrower shall make weekly
payments of principal on each Wednesday of each calendar week thereafter in the
amount of $20,000 per week with the first such payment due on October 6, 2010,
and

(iii) On the Revolving Credit Loan Termination Date, the remaining outstanding
principal balance and accrued interest on the Revolving Credit Loan Note shall
be due and payable.”

(e) Section 3.4 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“3.4 Reserved.”

(f) Section 3.5(e) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(e) Reserved.”

(g) Section 7.48 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“7.48 Change of Control. Without the prior written consent of Lender, Borrower
shall not take any action that would trigger a Change of Control.”

(h) Section 8.1(x) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(x)(i) If there shall occur any default or event of default by Borrower under
any of the Operation Documents which default or event of default is not waived,
or (ii) any termination of any such Operation Agreements without prior written
consent by Lender.”

 

3



--------------------------------------------------------------------------------

SECTION 2. Amendment to Line of Credit Note. The Line of Credit Note is hereby
amended by reducing the amount of the Line of Credit Note from “$5,000,000.00”
to “$190,000.00”. Therefore, any place where “$5,000,000.00” appears in the Line
of Credit Note it shall be replaced with “$190,000.00”.

SECTION 3. Amendments to Loan Documents. The Loan Documents are hereby modified
as necessary to reflect the amendments set forth in Sections 1 and 2 hereof.

SECTION 4. Amendment Fee. The Borrower hereby agrees to pay to Lender a
non-refundable amendment fee in the aggregate amount of $15,000.00, which shall
be deemed fully earned upon Lender’s receipt thereof and payable upon the
execution of this Amendment.

SECTION 5. Consent to Cancellation of Oil Feedstock Supply Agreement and Oil
Supply Cure Rights Agreement. The Lender hereby consents and agrees to
Borrower’s cancellation of both the Oil Feedstock Supply Agreement and Oil
Supply Cure Rights Agreement, and therefore all the Loan Documents, as
applicable, are hereby revised to reflect such consent and cancellation.

SECTION 6. No Claims. Borrower acknowledges that there are no existing claims,
defenses (personal or otherwise) or rights of set-off or recoupment whatsoever
with respect to any of the Loan Documents. Borrower agrees that this Amendment
in no way acts as a release or relinquishment of any liens in favor of the
Lender securing payment of obligations and indebtedness between Borrower and
Lender.

SECTION 7. References. All references in the Loan Agreement to “this Agreement”
shall be deemed to refer to the Loan Agreement as amended hereby; and any and
all references in the other Loan Documents to the Loan Agreement shall be deemed
to refer to the Loan Agreement as amended hereby.

SECTION 8. Representations and Warranties. Borrower hereby represents and
warrants to Lender as follows:

(a) The Recitals in this Amendment are true and correct in all respects.

(b) Borrower has the company power, and has been duly authorized by all
requisite company action, to execute and deliver this Amendment and to perform
its obligations hereunder and thereunder. This Amendment has been duly executed
and delivered by Borrower.

(c) This Amendment is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting the rights of
creditors and (ii) applicable laws and regulations and principles of equity
which may restrict the enforcement of certain remedies or the availability of
certain equitable remedies.

 

4



--------------------------------------------------------------------------------

(d) Borrower’s execution, delivery and performance of this Amendment does not
and will not (i) violate any law, rule, regulation or court order to which
Borrower is subject; (ii) conflict with or result in a breach of Borrower’s
Certificate of Formation or Operating Agreement or any agreement or instrument
to which Borrower is party or by which Borrower or its properties is bound, or
(iii) result in the creation or imposition of any lien, security interest or
encumbrance on any property of Borrower, whether now owned or hereafter
acquired, other than liens in favor of Lender.

(e) The obligation of Borrower to repay the Obligations, together with all
interest accrued thereon, is absolute and unconditional, and there exists no
right of set off or recoupment, counterclaim or defense of any nature whatsoever
to payment of the Obligations.

SECTION 9. Effect and Construction of Amendment. Except as expressly provided
herein, the Loan Documents shall remain in full force and effect in accordance
with their respective terms, and this Amendment shall not be construed to:

(a) impair the validity, perfection or priority of any lien or security interest
securing the Obligations; or

(b) waive or impair any rights, powers or remedies of Lender under the Loan
Documents.

In the event of any inconsistency between the terms of this Amendment and the
Loan Agreement or any of the Loan Documents, this Amendment shall govern.
Borrower acknowledges that it has consulted with counsel and with such other
experts and advisors as it has deemed necessary in connection with the
negotiation, execution and delivery of this Amendment. This Amendment shall be
construed without regard to any presumption or rule requiring that it be
construed against the party causing this Amendment or any part hereof to be
drafted.

SECTION 10. Conditions Precedent to Effectiveness of Amendment. This Amendment
shall not be effective until:

(a) Lender shall have received this Amendment duly executed along with both
Consents of Guarantor attached hereof;

(b) Lender shall have received notification from the IFA that the IFA has agreed
and consented, without reservation, to all the terms of this Amendment to the
extent the IFA’s consent and agreement is required under the IFA Guaranty
Documents;

(c) Lender shall have received payment of the fees and costs required herein and
under the Loan Agreement; and

(d) Lender has received such other and further documents as Lender shall have
reasonably requested prior to the date hereof, all in form and substance
satisfactory to Lender and its counsel.

 

5



--------------------------------------------------------------------------------

SECTION 11. Costs and Expenses. Borrower hereby reaffirms its agreement under
the Loan Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Agreement, the Loan
Documents and all other documents contemplated thereby, including without
limitation all reasonable fees and disbursements of legal counsel. Without
limiting the generality of the foregoing, Borrower specifically agrees to pay
all fees and disbursements of counsel to the Lender for the services performed
by such counsel in connection with the preparation of this Amendment and the
documents and instruments incidental hereto.

SECTION 12. Miscellaneous.

(a) Borrower agrees to execute such other and further documents and instruments
as Lender may reasonably request to implement the provisions of this Amendment
and to perfect and protect the liens and security interests created by the Loan
Agreement.

(b) This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto, their respective successors and assigns. No
other person or entity shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third-party
beneficiary of this Amendment.

(c) The provisions of this Amendment are intended to be severable. If any
provisions of this Amendment shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or enforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions of this Amendment in any jurisdiction.

(d) This Amendment may be executed in any number of counterparts and by
different parties to this Amendment on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed to be an original signature hereto.

(e) Any notices with respect to this Amendment shall be given in the manner
provided for in the Loan Agreement.

(f) This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Missouri.

(g) All representations, warranties, covenants, agreements, undertakings,
waivers and releases of Borrower contained herein shall survive until the
Obligations are paid in full.

 

6



--------------------------------------------------------------------------------

(h) Incorporation by Reference; Statement Required By Mo. Rev. Stat. Section
432.047. All of the terms, covenants and conditions of the Loan Documents are
incorporated in, restated by, and made part of this Amendment by reference.
Pursuant to Mo. Rev. Stat. Section 432.047, Lender hereby gives the following
notice to Borrowers:

“Oral agreements or commitments to loan money, extend credit or to forbear from
enforcing repayment of a debt including promises to extend or renew such debt
are not enforceable, regardless of the legal theory upon which it is based that
is in any way related to the Loan Agreement. To protect you (borrower(s)) and us
(creditor) from misunderstanding or disappointment, any agreements we reach
covering such matters are contained in this writing, which is the complete and
exclusive statement of the agreement between us, except as we may later agree in
writing to modify it.”

[Remainder of Page Intentionally Left Blank]

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

BORROWER:    LENDER:

REG DANVILLE, LLC, a Delaware
limited liability company, formerly known

as Blackhawk Biofuels, LLC

  

FIFTH THIRD BANK, an Ohio banking
corporation, successor by merger with FIFTH

THIRD BANK, a Michigan banking corporation

By:  

/s/ Daniel Oh

   By:  

/s/ Mary Ann Lemonds

  Daniel Oh, President      Mary Ann Lemonds, Vice President

 

8



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

Renewable Energy Group, Inc., a Delaware corporation (“Guarantor”), has executed
in favor of Fifth Third Bank, an Ohio banking corporation, successor by merger
with Fifth Third Bank, a Michigan banking corporation (“Lender”), those certain
Guaranties dated as of May 9, 2008 and November 25, 2009 (the “Guaranties”) in
which Guarantor guaranteed certain obligations of Borrower to Lender. The
undersigned Guarantor does hereby consent to the terms of this Amendment and
does hereby ratify and reaffirm the Guaranties as amended as of the date hereof,
and agrees that the Guaranties shall remain in full force and effect in
accordance with its terms as amended hereby. The undersigned Guarantor further
agrees that its consent to this Amendment is not required, and that the Lender’s
obtaining such consent shall in no way imply any requirement for obtaining such
a consent in similar circumstances in the future.

Date: September 30, 2010

 

RENEWABLE ENERGY GROUP, INC. By:  

/s/ Daniel J. Oh

Name:  

Daniel J. Oh

Title:  

President

 

9



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

The Illinois Finance Authority (“Guarantor”), has executed in favor of Fifth
Third Bank, an Ohio banking corporation, successor by merger with Fifth Third
Bank, a Michigan banking corporation (“Lender”), that certain Guaranty dated
May 9, 2008 (the “Guaranty”) in which Guarantor guaranteed certain obligations
of Borrower to Lender. The undersigned Guarantor does hereby consent to the
terms of the Loan Agreement as further amended by this Amendment and does hereby
ratify and reaffirm the Guaranty as amended as of the date hereof, and agrees
that the Guaranty shall remain in full force and effect in accordance with its
terms as amended hereby.

Date: September 30, 2010

 

ILLINOIS FINANCE AUTHORITY By:  

/s/ Christopher B. Meister

Name:  

Christopher B. Meister

Title:  

Executive Director

 

10